Citation Nr: 0206358	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-33 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and her boyfriend


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to June 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which, inter alia, denied service connection for a low back 
disability.  In January 1998, the veteran and her boyfriend 
testified at a Board hearing at the RO.  In May 1998, the 
Board remanded the matter for additional development of the 
evidence.  


FINDINGS OF FACT

Although the veteran experiences periodic back pain as a 
symptom of her service-connected meningitis, the 
preponderance of the evidence establishes that she does not 
currently have a separate low back disability, which is 
causally related to her military service, any incident 
therein, or any service-connected disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
nor is any such disability causally related to or aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
38 U.S.C. § 5103 (West Supp. 2001).  VCAA also requires VA to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate her claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's May 1998 remand.  The Board concludes the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, as set forth below, the 
RO has completely developed the record; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records and a record of her post-
service medical treatment.  Despite being given the 
opportunity to do so, she has identified no outstanding 
treatment records which the RO has not yet attempted to 
obtain.  The record shows that the veteran was also afforded 
a VA medical examination and the examiner rendered a 
considered medical opinion regarding the pertinent issue in 
this matter.  Based on the facts of this case, therefore, the 
Board concludes that there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating her claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).

The veteran's May 1992 service enlistment medical examination 
report is negative for complaints pertaining the low back.  
On clinical evaluation, the spine was found to be normal.  

A review of the in-service medical records shows that in 
October 1993, the veteran was hospitalized with complaints of 
a severe headache starting the morning of admission with pain 
up the spine.  Her past medical history was noted to be 
unremarkable.  On examination, she exhibited no neck 
stiffness and had full range of motion, although she reported 
pain down the center of the spine with full neck flexion.  
During the course of admission, a diagnostic lumbar puncture 
was performed and was negative for Neisseria meningitides.  
The diagnosis on hospital discharge in November 1993 was 
meningitis, viral versus bacterial.  

The remaining service medical records are negative for any 
complaint or finding of abnormality pertaining to the low 
back.

In June 1995, the veteran submitted a claim of service 
connection for several disabilities, including meningitis and 
low back pain.  By June 1995 decision, the RO granted service 
connection for meningitis and denied service connection for a 
low back disability, finding that the record contained no 
evidence demonstrating the existence of a current low back 
disability which had its inception in service.  

The veteran appealed the RO determination, stating that she 
had been treated for low back pain in service and that such 
pain persisted to the present.  

VA clinical records dated from August 1995 to February 2001 
show that the veteran was seen in July 1997 in connection 
with her complaint of back pain.  She denied a history of 
trauma.  The assessment was muscular strain.  These records 
also show that she was hospitalized on several occasions, 
including in August 1995, November 1995, November 1996, 
February 1999, October 1999, and January 2001.  On these 
occasions, she reported symptoms such as headaches, neck 
stiffness and a backache.  The diagnoses included Mollaret 
meningitis.  

On VA medical examination in March 1997, the veteran reported 
low back pain when she awakens in the morning.  On physical 
evaluation, the low back revealed a "negative straight and 
crossed-leg examination."  X-ray examination of the lumbar 
spine was normal.  She could reportedly sit with her legs 
fully extended.  Forward flexion was to 95 degrees, extension 
and rotation were to 35 degrees, and lateral flexion was to 
40 degrees.  All movement was without apparent pain.  The 
diagnoses included complaints of back pain in the early 
morning with a full range of motion and no noticeable muscle 
spasm or pain during examination.  

On VA neurological examination in March 1997, the veteran 
reported past episodes of meningitis, including bacterial 
meningitis in October 1993, with symptoms such as headaches, 
fever, back ache, and stiff neck.  Review of pertinent 
systems was otherwise normal.  Neurological examination was 
also normal.  The diagnoses were history of questionable 
bacterial meningitis in 1993, and recurrent aseptic 
meningitis.  The examiner stated that the veteran had no 
residuals of having had meningitis at the present time.  

In January 1998, the veteran and her boyfriend testified at a 
Board hearing at the RO.  The veteran stated that she first 
experienced back pain during her in-service episode of 
meningitis.  She indicated that she currently experienced 
back pain, for which she took muscle relaxants and pain 
medication.  Her boyfriend testified that the veteran 
occasionally complained of back pain and asked for a massage.  

On VA medical examination in July 1999, the veteran reported 
intermittent low back pain and episodes of meningitis.  On 
examination, the veteran's gait was normal.  Her spine 
demonstrated normal contours, with no paravertebral muscle 
spasm, rigidity, or localized tenderness.  The impression 
included back pain, cervical, thoracic, and lumbar, secondary 
to recurrent Mollaret's meningitis.  The examiner indicated 
that there was nothing affecting the musculoskeletal system 
of the veteran's spine.  Rather, he explained that her back 
pain was due to recurring meningitis, which affects the 
meninges of her brain and spinal cord.  

On VA medical examination in April 2001, the veteran reported 
a history of repeated episodes of Mollaret's meningitis, with 
symptoms of headaches, photophobia, and back pain.  The 
veteran's neurological examination was completely normal.  
The examiner noted that the veteran had survived her repeated 
episodes of meningitis without any disabling sequelae.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Moreover, the U.S. Court of Veterans Appeals (Court) has held 
that where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 1991 
& Supp. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the current claim of service connection for a low 
back disability.  

As generally discussed above, the existence of a current 
disability is the cornerstone of a claim for VA compensation.  
38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 
F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists).  The 
Court has held that a symptom alone, such as pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet.App. 282 (1999). 

In this case, although the record reveals that the veteran 
experiences periodic low back pain, such pain has clearly 
been attributed to her already service-connected meningitis.  
(See July 1999 VA medical examination report.)  Indeed, the 
RO has considered her symptoms of back pain in assigning the 
current 10 percent rating for that disability.  (See e.g., 
July 2000 Supplemental Statement of the Case, wherein her 
service-connected disability was characterized as meningitis 
with headaches and low back pain.)  

However, other than the symptoms of pain which have already 
been considered in rating her service-connected meningitis, 
the record contains no probative evidence of a current low 
back disability, which is related to her military service, 
any incident therein, or any service-connected disability.  
In that regard, the Board notes that the veteran's service 
medical records are entirely silent for any notation of an 
in-service low back injury, nor does the veteran contend she 
experienced a low back injury in service.  Likewise, the 
record contains no notation of arthritis within the first 
post-service year.  

While the record does contain one notation of "muscular 
strain" (see July 1997 VA clinical record), the Board notes 
that diagnostic testing was not performed in rendering this 
diagnosis, nor did the examiner have the benefit of a review 
of the veteran's claims folder.  Moreover, such condition was 
not attributed to the veteran's military service, any 
incident therein, or any service-connected disability.  Thus, 
the Board assigns this record little probative value in this 
case.  

On the other hand, the Board finds that the July 1999 VA 
medical examination report is of great probative value in 
resolving the issue on appeal.  The examiner performed a 
complete medical examination of the veteran.  It is also 
apparent that he performed a complete review of the veteran's 
claims folder.  Moreover, he clearly and specifically 
addressed the issue on which this case turns, namely, whether 
the veteran currently has a low back disability.  Again, as 
set forth above, the examiner explained that the veteran's 
symptoms of back pain were part and parcel of her service-
connected meningitis, and not attributable to a separate 
musculoskeletal disability of the low back.  

As the record contains no other probative evidence that the 
veteran has current low back disability which is causally 
related to her military service, any incident therein, or any 
service-connected disability, the Board must conclude that 
the weight of the pertinent evidence is against the claim of 
service connection for a low back disability.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disability 
is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

